— In an action, inter alia, to recover damages for trespass, the defendants AA Land Development, Angelo Paccione and Anthony Vulpis appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated May 15, 1989, as denied that branch of their motion which was for a protective order, inter alia, vacating the plaintiffs notices to take their depositions upon oral examination.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, we find that the Supreme Court did not improvidently exercise its discretion in refusing to vacate the plaintiff’s notices to take the appellants’ depositions upon the ground that criminal charges are pending against them with respect to the same subject matter which is involved in this action (see, Bucci v Lydon, 116 AD2d 520, 521). The appellants are required to appear and may invoke their privilege against self-incrimination with respect to specific questions (see, Flushing Natl. Bank v Transamerica Ins. Co., 135 AD2d 486; State of New York v Carey Resources, 97 AD2d 508). We note that the issue of whether this action should be stayed pending the resolution of the criminal proceedings (see, DeSiervi v Liverzani, 136 AD2d 527) is not before us. Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.